


Exhibit 10.5
FIFTH AMENDMENT
TO
TERM LOAN AGREEMENT
FIFTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), dated as of October
24, 2014, by and between VIGGLE INC., a Delaware corporation (“Borrower”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, and its successors and assigns (“Lender”).
RECITALS:
WHEREAS, Borrower and Lender have entered into that certain Term Loan Agreement,
dated as of March 11, 2013 (as amended by that certain First Amendment to Term
Loan Agreement dated as of September 10, 2013, that certain Second Amendment to
Term Loan Agreement dated as of December 13, 2013, that certain Third Amendment
to Term Loan Agreement dated as of February 13, 2014, that certain Fourth
Amendment to Term Loan Agreement dated as of March 11, 2014 and as otherwise
amended, restated, modified and/or supplemented from time to time prior to the
date hereof, the “Loan Agreement”; except as otherwise herein expressly
provided, all capitalized terms used herein shall have the meanings assigned to
such terms in the Loan Agreement), pursuant to which Lender provides Borrower
with certain financial accommodations;
WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement; and
WHEREAS, Lender has agreed to such amendments on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendment to Loan Agreement. Subject to satisfaction of the condition
precedent set forth in Section 2 below, Borrower and Lender hereby agree to
amend the Loan Agreement as follows:
(a)    Section 2.8(c) of the Loan Agreement is hereby amended and restated in
its entirety to provide as follows:
“(c)    Reserved.”
(b)    Section 5.4(b) of the Loan Agreement is hereby amended by deleting the
reference to “subject to Section 2.8(c)(ii) hereof,” in its entirety.

NY1269532.3
217938-10047
 
 




--------------------------------------------------------------------------------




Section 2.    Condition Precedent. This Amendment shall be effective upon the
execution of this Amendment by the parties hereto.
Section 3.    References. At all times following the effectiveness of this
Amendment, each reference (a) to “this Agreement” throughout the Loan Agreement,
and (b) to “the Loan Agreement” throughout the other Loan Documents, shall be
deemed amended to refer to the Loan Agreement as amended hereby, and as the same
may be further modified, amended, consolidated, increased, renewed, supplemented
and/or extended from time to time.
Section 4.    Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:
(a)    Representations. Each of the representations and warranties of Borrower
contained or incorporated in the Loan Agreement, as amended by this Amendment,
or any other Loan Document to which Borrower is a party, is true and correct in
all material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date).
(b)    No Default. No Potential Default or Event of Default has occurred and is
continuing.
(c)    Power and Authority; Enforceability. Borrower has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Amendment; this Amendment has been duly authorized by all necessary corporate
action on the part of Borrower; and this Amendment has been duly and validly
executed and delivered by Borrower, and constitutes Borrower’s legal, valid and
binding obligations, enforceable against Borrower in accordance with its terms,
subject only to Debtor Relief Laws and general principles of equity.
(d)    No Counterclaims, etc. Borrower has no counterclaims, offsets, defenses
or rights of recoupment of any kind against Lender, or any of its Affiliates,
under the Loan Agreement or any other Loan Document to which Borrower is a
party, or any other related instrument or evidence of indebtedness.
Section 5.    Ratification. Except as modified herein, the provisions of the
Loan Agreement and each of the other Loan Documents are reaffirmed, ratified and
confirmed in their entirety by Borrower and shall remain unchanged and in full
force and effect, and this Amendment shall not constitute a novation,
extinguishment or substitution of the Obligations.
Section 6.    Fees and Expenses. In accordance with Section 8.4 of the Loan
Agreement, Borrower agrees to pay Lender all Attorney Costs incurred by Lender
in connection with preparing, executing, delivering and administering this
Amendment.
Section 7.    Miscellaneous.
(a)    Governing Law; Submission to Jurisdiction. This Amendment is governed by
and shall be construed in accordance with the laws of the State of New York
without giving

NY1269532.3
217938-10047
2
 




--------------------------------------------------------------------------------




effect to the conflicts of law principles thereof (other than Section 5-1401 of
the New York General Obligations Law); Borrower further agrees to submit to the
jurisdiction of New York State or federal courts as provided in the Loan
Agreement.
(b)    Agreements, Etc. The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and Lender.
Any such waiver, modification or amendment shall be binding upon Borrower and
Lender and each of their respective successors and permitted assigns.
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the respective successors and permitted assigns of Borrower and
Lender.
(d)    Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
(e)    Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart to this Amendment by facsimile or electronic PDF copy shall be as
effective as delivery of a manually executed counterpart of this Amendment.
(f)    Invalid Provisions. If any provision of this Amendment is held to be
illegal, invalid or unenforceable under present or future laws, the remaining
provisions of this Amendment shall remain in full force and effect and shall not
be affected thereby, unless such continued effectiveness of this Amendment, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.
[REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW.]



NY1269532.3
217938-10047
3
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
BORROWER:
VIGGLE INC.
By: /s/ Tom McLean

Name: Tom McLean
Title: General Counsel

LENDER:
DEUTSCHE BANK TRUST COMPANY AMERICAS
By: /s/ Emily S. Schroeder    
Name: Emily S. Schroeder
Title: Vice President
By:
/s/ Hsiao-li Chou    

Name: Hsiao-li Chou
Title: Director

NY1269532
 
SIGNATURE PAGE TO
ACKNOWLEDGMENT AND AGREEMENT
OF GUARANTOR TO FIFTH AMENDMENT
TO TERM LOAN AGREEMENT


